Citation Nr: 1021440	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  04-43 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
2002 & Supp. 2009) for residuals of a nose injury based on a 
1954 surgery and hospitalization at the VA Medical Center 
(VAMC) in East Orange, New Jersey.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel
INTRODUCTION

The Veteran served on active duty from January to July of 
1952 and from August to October of 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a an August 2006 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Newark, New Jersey.  This case was previously 
remanded in August 2007, February 2009, and January 2010.

In January 2010, the Board referred the issue of entitlement 
to service connection for chronic nasal sinus disease to the 
RO for appropriate action.  The claims folder was sent to the 
Appeals Management Center; the claims folder does not show 
that any action has been taken on this issue by the RO.

The  issue of entitlement to service connection for chronic 
nasal sinus disease has been raised by the record, but has 
not been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over 
it, and it is referred to the AOJ for appropriate action. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

There is no competent evidence indicating additional nasal 
disability as a result of either carelessness, negligence, 
lack of proper skill, error in judgment, or a similar 
instance of fault on the part of VA providers; or an event 
not reasonably foreseeable.




CONCLUSION OF LAW

The criteria for entitlement to compensation under 
38 U.S.C.A. § 1151 for residuals of a nose injury based on a 
1954 surgery and hospitalization at the East Orange VAMC have 
not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.361 (2009).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  38 U.S.C.A. § 1151 claim

When a Veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, compensated work therapy, or an examination 
furnished by the VA, disability compensation shall be awarded 
in the same manner as if such additional disability or death 
were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. 
§ 3.361.  

38 U.S.C.A. § 1151 specifies two bases for entitlement.  
First, entitlement may be established on the basis of a 
showing of carelessness, negligence, lack of proper skill, 
error in judgment, or a similar instance of fault on the part 
of VA providers.  But see generally Brown v. Gardner, 513 
U.S. 115 (1994) (for claims filed prior to October 1, 1997, a 
claimant is not required to show fault or negligence in 
medical treatment).  Second, entitlement may be established 
on a showing of an event not reasonably foreseeable.

To establish causation, the evidence must show that VA's 
hospital care, medical or surgical treatment, or examination 
resulted in additional disability or death.  Merely showing 
that a Veteran received care, treatment, or examination and 
that the Veteran has an additional disability or died does 
not establish cause.  38 C.F.R. § 3.361(c)(1).

Such VA treatment cannot cause the continuance or natural 
progress of a disease or injury for which such care was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

In addition to a showing of additional disability or death, 
there must be evidence showing either that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider, or that VA furnished 
treatment without the informed consent of the Veteran and his 
representative, in compliance with 38 C.F.R. § 17.32.  Minor 
deviations from the 38 C.F.R. § 17.32 requirements that are 
immaterial under the circumstances of a case will not defeat 
a finding of informed consent.  Consent may be express or 
implied as specified under 38 C.F.R. § 17.32(b), as in 
emergency situations.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a Veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

The Veteran's basic contention in the case at hand is that, 
during VA surgery in 1954 at the East Orange VAMC, a piece of 
equipment chipped and went astray in the nasal cavity.  The 
Board notes that service connection is already in effect for 
a deviated nasal septum.  

In this case, efforts to obtain records from the East Orange 
VAMC prior to 1998 proved unsuccessful, as documented in a 
response from that facility dated in March 2006.  Prior to 
March 2009, all relevant VA examination and outpatient 
reports addressed the deviated septum, not the claimed injury 
subject to the current appeal.

Following the February 2009 remand, the Veteran underwent a 
further VA upper respiratory examination, with an examiner 
who reviewed the claims file.  This examiner confirmed 
diagnoses of deviation of the nasal septum and chronic nasal 
sinus disease.  The examiner noted that a CT scan from 2008 
revealed chronic mild nasal disease with no evidence of any 
metallic object in the nose or nasopharynx.  The examiner 
further stated that the history of the broken instrument 
during the surgical procedure was "less likely than not to 
contribute to his chronic nasal sinus disease," which had 
been improving with the treatment since he had the surgery.  
The rationale for this was that the Veteran currently had a 
mild chronic nasal sinus disease, for which he was receiving 
treatment.  

Overall, the competent evidence of record does not support 
the Veteran's claim.  The Board is aware of the Veteran's 
opinion that the 1954 surgery contributed to his disability 
insofar as a fragment went astray in the nasal cavity.  Even 
assuming the Veteran's contentions of continuous nasal 
symptoms since that surgery to be credible, such a continuity 
of symptomatology is not an adequate basis for the grant of 
the benefit sought.  Rather, there must be evidence 
indicating not only additional nasal disability but also such 
disability as a result of either carelessness, negligence, 
lack of proper skill, error in judgment, or a similar 
instance of fault on the part of VA providers; or an event 
not reasonably foreseeable.  In the present case, the Veteran 
has not been shown to possess the requisite expertise, 
training, or credentials to make such a medical 
determination, as contrasted with continuity of 
symptomatology evidence.  Accordingly, his lay opinion in 
this particular regard does not constitute competent evidence 
and lacks probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Overall, the preponderance of the evidence is against the 
Veteran's claim of entitlement to compensation under 
38 U.S.C.A. § 1151 for residuals of a nose injury based on a 
1954 surgery and hospitalization at the East Orange VAMC, and 
this claim must be denied.  In reaching this determination, 
the Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine, however, is not applicable in this case because the 
preponderance of the evidence is against the Veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).

II.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in September 2005, 
prior to the date of the issuance of the appealed  rating 
decision.  A further letter was furnished in September 2007, 
with information as to VA's practices in assigning disability 
evaluations and effective dates for those evaluations.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
claim has since been readjudicated, most recently in a March 
2010 Supplemental Statement of the Case.  This course of 
corrective action fulfills VA's notice requirements.  See 
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  VA has either obtained, 
or made sufficient efforts to obtain, records corresponding 
to all treatment for the claimed disorders described by the 
Veteran.  Additionally, the Veteran was afforded a VA 
examination in March 2009 that was fully adequate for the 
purpose of addressing the etiology of the claimed disability.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Finally, the Board has reviewed the claims file to ensure 
that there has been full compliance with the prior remand 
instructions.  To this end, the Board notes that VA has 
obtained further VA treatment records from the East Orange 
VAMC and has afforded the Veteran a fully adequate VA 
examination.  The most recent remand, from January 2010, 
included instructions for obtaining treatment records from a 
private facility.  The Veteran was notified of the need for 
additional information and a signed release form for such 
records in a February 2010 letter, but he declined to respond 
to this letter in any manner.  Accordingly, VA was unable to 
obtain such records, and the claim must be adjudicated based 
upon the evidence currently contained in the claims file.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (VA's duty 
to assist a claimant is not a "one-way street").

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a nose injury based on a 1954 surgery and 
hospitalization at the East Orange VAMC is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


